Case 9:18-cv-80176-BB Document 500-10 Entered on FLSD Docket 05/09/2020 Page 1 of 55

                                                Stefan Boedeker
                                                April 22, 2020

         1                            UNITED STATES DISTRICT      COURT

         z                            SOUTHERN     DISTRICT OF FLOR]DA
         3                             CASE   NO. 9 :18-cv-80175-BB/BR
         4
              IRA KLEIMAN, as the personal representative
         5    of the EstaLe of David Kl-eiman, and
              W&K Info Defense Research, LLC,
         6
                                Plaintiffs,
         7
              .VS -
         o
              CRAIG WRIGHT,
         9
                                Defendant
        10

        l1    *******************
        I2    V]DEOTAPED DEPOSITION OF STEFAN BOEDEKER

        13    DATE TAKEN:            April   22,   2O2O

        I4    TIME: a2:40 a.m. - 5:50 p.m.
        l5
              TAKEN BEFORE: RICK E. LEVY, RPR, FPR
        I6                  AND NOTARY PUBLIC

        T7

        1B    ****t(**************

        L9

        20

        2I
        22

       23

       z+

       25


                                             U.S. LEGAL SUPPORT
                                         www.  uslegalsupport . com
Case 9:18-cv-80176-BB Document 500-10 Entered on FLSD Docket 05/09/2020 Page 2 of 55

                                              Stefan Boedeker
                                              April 22, 2O2O                       18


             1          answer- then go airead and answer.
             ")                 THE WITNESS: Underst.ood, yes.

             3    BY MR.     KASS

             4          O.      Have you ever been excluded from    tesLifying     as

             5    an expert?
             6          A.      I have not been excluded from tesLifying as        an

             l    expert.
             o
                        O.      Has a court ever rejected your report.?
             9          A.      There have been instances I think where     some

        10        of my opinions have been rejected.
        11              O.      Do you know how many?
        I2              A.      I do not.
        LJ              O.     Now, would you agreet.hat. would you agree
        T4        that. you have expertise in statistics?
        15              A. Yes, I will.
        I6              O. And do you have expertise in economics?
        I7              A.     Yes.
        1B              O.     And expert.ise in damage cal-cul-ations?
        I9              A.     Yes, I do.
        20              O.     Do you have any expertise in Bitcoin?
        27              A.     I am not an expert in Bitcoin.
        1a
                        O.     Have you ever previously testified about
        z-1       ulccor_n /
        24              A.      I have not.
        25              O.     Do you have any     training as relates to

                                        U.S. LEGAL SUPPORT
                                      www. uslegal support . com
Case 9:18-cv-80176-BB Document 500-10 Entered on FLSD Docket 05/09/2020 Page 3 of 55

                                          Stefan Boedeker
                                          April 22, 2020                     I9

             1   Bitcoin?
             2           A.   I do not.
             3         O. Do you know how Bitcoin works?
         4             A. I have a general understanding but again I'm
             5   not an expert in Bit.coin. f was ret.ained to    as a
             6   statistician in this case.
         7             O. How did you obtain t.hat. general understanding?
         o             A. How did I obtain the general understanding of
         9       what, Bi-tcoin?
        10               O    Yes.
        11               A  I had some high Ievel understanding of Bitcoin
        I2       and then I looked at some general literature
        13       information, Google, some onl-ine research to offset. my
        I4       work.
        15            O. Do you have an approximate date when you did
        I6       that general investigation or research into Bitcoin?
        I]            A. That was pretty much upon having been retained
        18       in this case and I had some research done and then
        I9       reviewed t.he materials.
        20               O.   Does your general understanding go   to the
       2I        mechanical- funct.ions of how Bit.coin mini-ng works?
       22             A. T have a rudimentary understanding of that but
       23        I'm not like a    I don't have expertise on how it. would
       24        be done on a day to day basis by actually individuals
       25        mining Bitcoin.

                                       U.S. LEGAL SUPPORT
                                     www. uslegalsupport . com
Case 9:18-cv-80176-BB Document 500-10 Entered on FLSD Docket 05/09/2020 Page 4 of 55

                                            Stefan Boedeker
                                            April 22, 2020                     20


         1              O.   Do ytru understand how a      Bitcoin transaction is
         2    represented on Bitcoin block chain?
         3              A.   What do you mean by      that, how is it
         4    represented?
         5        O. Ri-ght. So if I were to show you a copy of a
         6   Bitcoin block chain and I would ask you can you show me
         7   the public address would you be able to do that?
         o        A. I do know what the hexadecimal system used but
         9   how I can ident.ify the address I would not know.
        10        O. If I identify the transaction IDs would you be
        11   able to do t.hat?
        I2        A. The transaction IDs for t.he data that f was
        13   given is not my investigation or my analysis. So that
        I4   is what the starting point. of the process.
        15        O. But if I asked you if I gave you a copy of
        I6   a Bitcoin block chain I asked you to identify the
        I7   Lransaction IDs for block 10, 1-l- and 1-3 could you do
        1B   that   ?


        L9        A. I would not be able to do t.hat. I iust used
        20   the data that. represented t.he transaction IDs that were
        )1   already done.
        ))        O. Do you know what funct.ion the Lransaction IDs
             have on the Bitcoin block chain?
       24         A. What function?
       25               /)   Wan
                             ru}/
                        v.          '




                                          U.S. LEGAL SUPPORT
                                        www. uslegalsupport . com
Case 9:18-cv-80176-BB Document 500-10 Entered on FLSD Docket 05/09/2020 Page 5 of 55

                                       Stefan Boedeker
                                       April 22, 2020                         2L


          1        A. They're there t.o identify each individual
          )   steps in the process of the mining.
          3        O. So you don'L know like why they're actually
          4   necessary or what they actually do?
          5        A. That's correct. I do not know the purpose of
          6   the whole process.
          7         O. Do you know how transaction IDs are generated?
          B         A. The transaction IDs are generated through a
          9   process, the hashing process, and I l-ooked at the
        10    Shadders 256 for example.
        11               I looked at the hashing example the SHA-255
        I2    and t.hen how transaction IDs are generat.ed with t.hat but
        13    I did not look at how t.he process I looked at the
        I4    out.put.
        15                  MR. FREEDMAN: The word    is   SHA-256.

        I6    BY MR.     KASS

        I]          O.      Do you know on   the Bitcoin block chain   what

        1B    are the input that are then      hashed?

        I9          d       What are t.he inputs?
        20          I       Yes.
        21,        A.       the block chain?
                            On
        22         a. Let me rephrase that. When you hash something
        ZJ    the dat.a that you're hashing, what would you call that?
        24         A. Again I'm not an expert. in the generat.ion of
        25    the Bitcoin themsefves but I used the Lransaction ID

                                     U.S. LEGAL SUPPORT
                                   www. uslegalsupport . com
Case 9:18-cv-80176-BB Document 500-10 Entered on FLSD Docket 05/09/2020 Page 6 of 55

                                       Stefan Boedeker
                                       April 22, 2020                        ))

         1     data and Lhe statisLical analysis on tl'raL.
         2          O.      As far as hashing SHA-256 works what's your
         3     understanding as Lo how SHA-256 works?
         4            A. My general understanding is that is generating
         )tr   a lit.tle dif f erent def inition unif orm t.o equally
         6     distributed output but that is my understanding so I
         1     don't know what the hashing process is. That is not my
         8     expertise.
         9          O.      Do you undersLand t.hat when you'   re hashing
        10     dat.a you start with something, you hash it. and then you
        11     get a different oulcome; is that. correcL?
        L2          A. That is correcL. That is my understanding of
        13     the process.
        I4           O. Now, as far as the Bitcoin block chain is
        15     concerned do you know what that something is that. is
        I6     then being hashed t.o get my output.? Do you know what
        L7     the first input before the hashing is?
        1B                MR. FREEDMAN: Object to form.
        I9                THE WITNESS: In general the hashing       excuse

        20          fr€, the process starLs with a solution of like a
       2I           mathematical problem but again I'm not a Bitcoin
       ))            expert that. knows about what the hashing program
       23           does. I just work with the algorithm of what the
       24           hashing does and that is creating some of the
       25           equally uniform distributed data.

                                    U.S. LEGAL SUPPORT
                                  www. uslegalsupport . com
Case 9:18-cv-80176-BB Document 500-10 Entered on FLSD Docket 05/09/2020 Page 7 of 55

                                                 St.efan Boedeker
                                                 April 22,   2020                      23


             1   BY MR.       KASS

          2              a.      So you   don't have an understanding of the
             3   input   ?


          4              A.I don't have an understandi-ng of how the
             5   process or what the process does. That's the output.
             6   that I analyze.
          1           O. You also don't know what the actual input is?
          B           A. No. I said that. already.
          9           O. Sorry. Perfect. I wanted to make sure I have
        10       that in the record. Now, lolt said you had done some
        11       research as to how Bitcoin works. Where did you do that
        I2       research?
        1')
        fJ               A.      What do you mean by where?
        I4               O.      LeL nle rephrase that.       What were your sources
        15       of data when you were doing your research?
        I6            A. That was basically online research. Articles
        I7       just using some of the key Lerms and then I read some of
        18       those articl-es. Again that. was to give me background.
        I9       My opinion Lhemselves are purely based on statistical
        )n       calculations.
        )1            O. Did you conduct. any                 did you read any books
        ')a      on Bitcoin?
        1')              A.    I did not read any books on Bitcoin.
        24               O. So basically you did Google searches and read
        25       some    articles?

                                            U.S. LEGAL SUPPORT
                                          www.uslegalsupport . com
Case 9:18-cv-80176-BB Document 500-10 Entered on FLSD Docket 05/09/2020 Page 8 of 55

                                                St.efan Boedeker
                                                April 22, 2020                            24

             1-         A.  That's correct and one c.:f the excerpts was
          2       from an E book about Bitcoin. An E book that one of my
          3       research assistants found on what Bitcoin and another
          4       guy I looked at an excerpt of that about the SHA-256 but
          5       I didn't read t.he entire book.
          6            O. At any point in time did you speak to somebody
          7       named Andreas Antonopoulos?
          B            A.       That name does noL sound familiar.
          9            O.       Do you have any      expertise in cryptocurrency?
        10             A.       I do not.
        11             O.       Do you know how     to read computer code?
        I2             A.       Depends on the code itself.     I have some
        13        programming that. I did in the past but. I am not a
        T4        cr-rnrpuLer tr)-r.ogramnier per se.

        t_5              O. Have you ever test.ified about. cryptography?
        I6               A. I have not.
        I7               O. Do you believe that you have expert.ise in
        1B        hashing?
        I9             A.       The last one was cut off .         I didn't hear   t.he

        20        last- word.
        2I             O.       Do you   believe that you have expertise in
        ))        hashing?
       a')
       ZJ              A.       fn hashing no, I do not..
       24              O.       Have you ever testified about hashing before?
       25              A.       f have not.

                                            U.S. LEGAL SUPPORT
                                         www. uslegalsupport . com
Case 9:18-cv-80176-BB Document 500-10 Entered on FLSD Docket 05/09/2020 Page 9 of 55

                                              Stefan Boedeker
                                              April 22, 2020                   35

             l-        O. As a resuf t c-rf LhaL cotrclusioli a-r.e you also
             2    opining that somebody cannoL rely on that list?
             3                    MR. FREEDMAN: Objection.
             4                    THE WITNESS:   I that. is a question t.hat I
                                                     mean
             5          did not answer to my analysis. My analysis just
             6          said that. something happened to that list but iL
             1          does not make any inference about the reliance on
             B          that.   It just. shows t.he probability is very small
             9         that. t.hat list was generated in the same process
        10             that. a lot of the data are coming from in
        11             uniformity but iL does not make any statement about
        I2             reliance of t.he list particularly I was never asked
        IJ             to check on reliance.
        14                   My question reliance for what.. I was not
        15             my analysis did not deal with question of reliance.
        I5        BY MR.   KASS

        I7              O. So is it fair to say that you have no opinion
        1B        as relat.es to rel-iance on that data?
        I9              A. I would not reliance on for what. I would
        20        just show that it has anomal-ous transaction which make
        2I        it very 1i-kely that. some manipulation took place and
        22        that's where my analysis ends. I was noL asked t-o go
        a-)       into any further I would say analyses with respect to
       24         rel iance   .



       25              O.         Because you were   not asked to do that

                                          U   S. LEGAL SUPPORT
                                        www   uslegalsupport . com
Case 9:18-cv-80176-BB Document 500-10 Entered on FLSD Docket 05/09/2020 Page 10 of
                                       55
                                         Stefan Boedeker
                                         April 22, 2020                      36


         I   additional work you currently have no opinion on that;
         2   correct   ?


         3        A.       That is correcL, yes.
         4        O.       Do you have any    opinion as to whether the list.
         5   you looked at is a fraud?
         6                 MR. FREEDMAN: Objection.
         7                 THE WITNESS: Whether     t.he }ist I looked you
         B        mean when you say list. I want to make sure t.hat
         9        we're talking about. those three data files with the
       10          16,404 rows?
       11                  MR. KASS: Yes, correct.
       I2                            Yes, I mean that was given to me
                           THE WITNESS:

       13         as three data sets with those numbers of rows so I
       1,4        did not do ariy analysis if that was fraudufent or
       15         not. That. would be beyond my expertise to draw
       I6         those conclusions. I have no opinion about t.hat.
       I1    BY MR.    KASS

       18         O.       Do you have any opinion as      to   when t.his
       I9    claimed manipulation occurred?
       20         A.   I do not have an opinion abouL that. I did
       27    not do an analysis about that.
       aa
                  O. Do you have any opinion as to who did this
             manipulation?
       24         A.       I do nol.
       25         O.       What. portion of the data was manipulat.ed?


                                    U.S. LEGAL SUPPORT
                                  www.uslegalsupport . com
Case 9:18-cv-80176-BB Document 500-10 Entered on FLSD Docket 05/09/2020 Page 11 of
                                       55
                                       Stefan Boedeker
                                       April 22, 2020                            5t


         1        A. That one goes more into the specifics of Iny
         2   analysis. By looking aL the data I ident.ified what I
         3   called two gaps and that just had a very small number of
         4   transacLions. That.'s where the anomalies happened but
         5   again I'm not a technical expert knowing how
         6   manipulat.ions would be done with these kind of data.
         7   But again whatever was done to the data created two gaps
         B   that were anomalous within the overal-1 distribut.ion of
         9   the data f analyzed.
       10         O. So is it fair to say that your manipulation is
       11    based on two gaps; correct?
       L2                MR. FREEDMAN: Objection.
       13                THE WITNESS: You     said my manipulation. I did
       I4         noL rnartipulate the data.
       15    BY MR.   KASS

       76         O.     Your conclusion of manipulation was based          on

       LI    two gaps in t.he data?
       1B                MR. FREEDMAN: Objection.
       I9                THE WITNESS:     Yes, f   mean my   analysis   shows

       20         t.hat the t.wo gaps in the data that. do not fit         in at
       27         all into the remainder of t.he distribut.ion but.
       aa
       zz         again the manipulation saying my concfusion data
       z-)        was manipulated to bet.t.er handle real- certainty but
       24         I don't know technically how the manipulation
       25         happened but if there was manipulation on those two


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport. . com
Case 9:18-cv-80176-BB Document 500-10 Entered on FLSD Docket 05/09/2020 Page 12 of
                                       55
                                          Stefan Boedeker
                                          April 22, 2020                     38

        1-         gaps.
        )    BY MR.    KASS

        3          a. So in other words, it appears like data is
        4    missing; is that fair to say?
        5          A. Again I don't want to speculate but. Lhe data I
        6    was given shows that it 's anomalous rel-ative to    take
        l    the two gaps as two defined data port.ions and there is a
        B    data cloud to the left of the first gap and there is a
        9    little island of data between the t.wo gaps and then
       10    after the second gap there is again a large data cloud
       11    so that's how I visualized the dat.a initially and t.hen
       T2    saw that gap and within these gaps there is a small
       13    number of formula Lransactions
       r4         O. Would it be fair to say that it. appears like
       15    data is missing?
       I6         A. I mean that would be one possible explanation
       L]    about the appearance of gaps.
       1B         O. Do you have any opinion as to the data that is
       L9    there and whether t.he data that was act.ual-ly there was
       20    manipulated?
       2I         A.       What.   do you mean by the data that was there?
       22         O. As you described it there's cloud, gap, cloud,
       23    9ap, cloud, gap; right?
       24         A. Yes, pictorial of what. the data looked like,
       25    correct   .




                                      U   S. LEGAL SUPPORT
                                    www   uslegalsupport . com
Case 9:18-cv-80176-BB Document 500-10 Entered on FLSD Docket 05/09/2020 Page 13 of
                                       55
                                             Stefan Boedeker
                                             April 22, 2020                        39


        1_        O. I am visual. So f uuderstaud t.]rere is gaps
        2    there's something missing because you have cfouds on the
        3    side; right.?
        4         A. The data       that is correct. I basically
        5    analyzed Lhe data before, between and after t.he gap and
        6    the distribut.ion there indicates that something may be
        7    missing, yes.
        tt          O.     Do you have any opinion as          to whether the
        9    cloud dat.a was manipulated, that's my question?
       10         A. The cloud data I did anal-yze and ident.ified
       11    the distribut.ion but I did not draw any conclusions of
       1)    something missing there because that wasn't my base of
       13    comparison.
       I4         O. Would it be fair to say that you have no
       15    opinion as to whether the c1oud data was manipulated?
       I6         A. I have no opinion because I didn't do any
       77    specific analysis of that. T didn't do any specific
       10
       IU    analysis to ident.ify the cloud data had been
       I9    manipulated.
       20           O.     Mr. Boedeker, are you familiar with t.he name
       2I    Satoshi     Nakamot.o?
       aa
       ZZ           A.     He is considered the founder of Bitcoin.             That
       ZJ    is something I knew before I started working on this
       24    CASC

                    O.     Do you have any opinions as         to who Satoshi is?

                                        U.S. LEGAL SUPPORT
                                      www.uslegalsupport . com
Case 9:18-cv-80176-BB Document 500-10 Entered on FLSD Docket 05/09/2020 Page 14 of
                                       55
                                         St.efan Boedeker
                                         April 22, 2020                     40

         1        A.      I do not-.
         2        O.      Are you aware whether Satoshi is known to      have

         3   mined specif ic Bit.coin blocks?
         4        A. Besides knowing the name in connection wit.h
         5   being the founder of Bitcoin I have no knowl-edge about
         6   Nakamot.o.

         l         O. Have you made any attempt to idenLify which
         B   Bitcoin were mined by Dr. Craig Wright?
         9        A. I did not. Again I used the list of data and
       10    that was preLty much the universe of my analysis. No
       11    other knowledge or information was utilized except
       I2    having a view from the statistical perspect.ive on that
       13    particul-ar dat.a.
       L4         O. Have you made any att.empt to identify the
       15    Bitcoin t.hat were mined by Dave Kleiman?
       I6         A. I did not.
       I7         O. Now, you're testifying about the statistical
       1B    probability gaps would appear on that. list. of
       I9    Lransaction IDs that you were provided with; correct?
       20         A. Not just generally that gaps would appear but.
       2I    I looked at the dist.ribution of gaps and then answered
             the question of likelihood of gaps of a certain length.
       )'7        O. You're not testifying as to whet.her those
       24    transactions rDs actually exist on the Bitcoin block
       25    chain; correct?

                                       U.S. LEGAL SUPPORT
                                 www.    uslegalsupport . com
Case 9:18-cv-80176-BB Document 500-10 Entered on FLSD Docket 05/09/2020 Page 15 of
                                       55
                                           Stefan Boedeker
                                           April 22, 2020                       4I

            1        A.       The Lransactiou lDs in the dat.a t.hat. I
            )   analyzed?
         3           o.       Yes.
         4           A.       I did not t.ie that back to the whole Bitcoin
         5      chain.
         6           O.       You    didn't look at the Bitcoin bl-ock chain;
         7      correcL   ?


         B           A.   I did not look at t.he block chain.
         9           0. And you have no opinion as t.o whether they
       10       exist or not, you don'L know?
       11            A. That.'s correct. I do not know.
       I2            O. Do you have any opinion as to whether those
       13       Bitcoin or Lhe Bitcoin address whet.her the Bi-tcoin
       74       addresses that are reflected by transaction IDs on the
       15       list that you looked at have any Bitcoin in them on the
       I6       Bitcoin block chain?
       I7            A. f have no opinion about that. I just looked
       1B       at the transaction ID itself wit.hout dr1l1ing down the
       I9       information contained.
       20            O. Do you have any opinion as to wheLher the list
       2I       of transaction IDs that you looked at reflect t.he entire
       22       mining of Bitcoin by one person?
                          MR. FREEDMAN: Sorry, Zalman, can you repeat.
       )/.           that? You cut out. for me.
       )q



                                         U.S. LEGAL SUPPORT
                                       www. uslegalsupport. . com
Case 9:18-cv-80176-BB Document 500-10 Entered on FLSD Docket 05/09/2020 Page 16 of
                                       55
                                       Stefan Boedeker
                                       April 22, 2020                       42


        l_   BY MR.    KASS

        2          O. Sure. Do you have any opinion as to whether
        3    the list of transacLion fDs Lhat you l-ooked at reflect.
        4    the entirety of Bitcoin mined by one person?
        5          A. I do not have an opinion on that.
        6          O. Now, j-t's your opinion      your conclusion is
        7    t.hat stat.istically very improbable that those gaps exist
        B    on the list of transaction ID you saw, is that accurate?
        9          A. I mean that's actually incorrect because the
       10    gaps do exist in the data I analyzed. I know I answered
       11    the question how likely is it given the rest of the
       I2    transaction that these gaps occur rather t.han saying if
       13    they occur or not because the fact is they do occur at
       I4    l-easL in the data f reviewed.
       15          O. But it ' s your opinion that t.hey only occur
       I6    because Lhere was some sort of manipulation?
       I1          A. Looking at. the resL of the L6,404 Lransaction
       1B    IDs that is my conclusion, yes. It does not fit into
       I9    t.he remainder of the patterns where each of the data
       20    cfouds we talked about earlier surrounding the gaps or
       2I    in the gaps they follow t.he same statistical- pattern.
       zz          O. Sure . So it ' s your opinion t.hat i-t ' s
       z3    statistically very improbable that it occurred without
       24    manipulation?
       25         A.     Yes, the last part if you said occurred by

                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport . com
Case 9:18-cv-80176-BB Document 500-10 Entered on FLSD Docket 05/09/2020 Page 17 of
                                       55
                                     Stefan Boedeker
                                     April 22, 2020                         43


        1    it.self?
        2         O. Yes.
        3        A. That is correct. Statistically very
        4    improbable. The fact that it did occur has a
        5    probabilit.y of one because the data. Now I basically
        6    answered the question did that occur by itself.
        1         O. You do agree that some things that are
        B    statistically improbable could happen?
        9          A. Again as long as the probability of an event
       10    is not zero it is not impossible. Now I think in my
       11    decl-aration or report I have compared it to winning the
       I2    Powerbafl 31 weeks in a row has about the same
       13    probabilit.y so is that impossible no, but it has a very
       I4    smal-1 probability of occurrj-ng.
       15          O. You're nol saying categorical uncerLainty that
       I6    never happened?
       L7               MR. FREEDMAN: Objection.
       1B               THE WITNESS:  Sorry, did I talk over you?
       I9              MR. FREEDMAN: No, yourre good. Go ahead.
       20              THE WITNESS: That's acLually not what I said.

       2I         I did not say that i-t did never happen. It is a
       22         very, very, very i-mport.ant distinction.
                  Probability t.alks about. the likelihood of something
       24         occurring and if something has never happened until
       25         today then it just means t.hat the frequency of

                                  U.S. LEGAL SUPPORT
                                www. uslegalsupport . com
Case 9:18-cv-80176-BB Document 500-10 Entered on FLSD Docket 05/09/2020 Page 18 of
                                       55
                                        St.efan Boedeker
                                        April 22,   2020                         56

            1   words, the union c;-[ Lhe e-mail list      in Ex]iibiL B is   what.

            2   I used f or writ.ing the reporL.
            3        O. Right. Okay. But. now you just. said how you
        4       did look at the Shadders List which I guess falls into
            5   some sort of other category; right?
            6        A. That's anoLher category that I did noL use for
            7   the calculat.ions in my report.
        o            O. So in that other category are there any ot.her
        9       documents like the Shadders document?
       10            A. There was two other data files. Set of
       11       three     two sets of three other data fi-les in
       I2       hexadecimal, decimal and normalized format.
       13             O. And what type of dat.a was on those f iles?
       L4             A. They were identical in format t.o the three
       15       listed on Exhibit B in the sense that it was one cofumn
       T6       of data and thousands of rows of data al-so.
       I7             O. Do you know what thaL data represented?
       1B             A. ILrs my understanding that that data
       I9       represented other transaction IDs. One of the Shadders
       20       or Shadders List how you pronounce it. One was labeled
       2I       DK and one was labeled CW.
       22             a. But that has nothing to do wit.h your opinion;
                correct   ?


       24           A. Exactly. Those dat.a were not used in the
       )q       analysis to derive at my opinion.

                                    U   S. LEGAL SUPPORT
                                  www   uslegalsupport . com
Case 9:18-cv-80176-BB Document 500-10 Entered on FLSD Docket 05/09/2020 Page 19 of
                                       55
                                               Stefan Boedeker
                                               ApriL 22, 2020

         1               O.   You're not opining about the DK list;         correct-?
         2               A.   That is correct.
         3               O.   And   you're noL opining about the     CW   list?
         4               A.   That. i-s correcL.
         5               O.   And you're not opining about the Shadders
         6   List.   ?


         7               A.   That is correct too.
         B        O. At what point in time were you provided with
         9   those three files, Lhe Shadders, the DK and the CW?
       10         A. Let. me think about that. It was the week of
       11    the due date of my reporL.
       I2         O. So while you were still draft.ing your report
       t-3   you were provided with t.hose files?
       L4         A. ThaL is correcl.
       15         O. Did you conduct any analysis of t.hose files?
       L6         A. I conducted just the distribut.ion analysis but
       r'l   then was asked to not do any more work.
       1B         O. Do you know why you were t.old to not do any
       L9    additiona] work?
       20              MR. FREEDMAN: Objection. Wait Mr. Boedeker,
       2L         because I think you get      t.his is privileged
       ))                information.
                              MR. KASS:        I'm just asking does he know why
       24                then I can ask him how he knows.
       25                     MR. FREEDMAN: Why don't we ask him if he has


                                          U.S. LEGAL SUPPORT
                                        www.uslegalsupport . com
Case 9:18-cv-80176-BB Document 500-10 Entered on FLSD Docket 05/09/2020 Page 20 of
                                       55
                                         Stefan Boedeker
                                         April 22, 2020                     5B


            1        any understanding of why beyorrd conversat-iorts of
            2        counsel so you can get there in a safer      manner?

            3               MR. KASS:I'Il- do it your way. Generally I
            4        ask questions my way but I -- just to short.
            5        circuit.
            6   BY MR.   KASS

            1        O. Other t.han conversations with counsel- are you
            8   aware of why you stopped conducting that analysis?
            9        A. It was my underst.anding that it was not
       10       would not have been part of the
       11                 MR. FREEDMAN: Mr. Boedeker, sorry, just
       I2            answer the question he asked which is do you have
       IJ            an understanding as to why you did not answer the
       I4            quesLiorr outside of conversations you had with
       15            counsel.
       L6                   THE WITNESS:    No, I do not.
       I7       BY MR.   KASS

       1B             O.    Did you complete any analysis of those t.hree
       I9       files?
       20             A.  I did not.
       2L            O. But you looed at them you looked at them
       22       you did some sort of distribution thing t.o it; correct?
                     A. Can you say
       24            O. Back up. You got three files; right? You
       )tr,     opened them up and you said you looked at some sort of

                                    U.S. LEGAL SUPPORT
                                  www.uslegalsupport . com
Case 9:18-cv-80176-BB Document 500-10 Entered on FLSD Docket 05/09/2020 Page 21 of
                                       55
                                        Stefan Boedeker
                                        April 22, 2020                          59


            1   distribution of those files; is that accurate?
            )         A. I was about to style a distribution list of
            3   those files when I was asked to not resume the work.
            4         a. So you never actually st.arted that analysis?
            5         A. I never actually ran the analysis, that's
            6   correct.
            l        O.      Okay, 9ot it.    there any other files that
                                             Were
                you were provided similar to those three files which
            9   actually didn't complete the analysis and end up in your
       10       report   ?


       11            A.      The fourt.h file that I was provided in that.
       L2       contexL was the file that I was initially       provided that
       l-3      is where my declaration did opine on that file. So I
       I4       got a total of four files. One of them I already had.
       15            O. Got it. Would Lhat be the one t.hat's tit.led
       I6       hex, short form of the hex?
       L1            A. I did get all three files. I did get hex and
       1B       then I also got the dec and normalized. So there were a
       I9       set of three files as lisLed in Exhibit B I got and when
       20       I got what I said earlier I got three files there was
       2I       clear to say there was three sets of three files.
       ))            O. Because you got one sel twice?
                     A. If you count that. one then I got four sels of
       24       three files and when I'm saying a set of files always
       )q       contain the hex, the dec and the normalized.

                                      U.S. LEGAL SUPPORT
                                    www. uslegalsupport . com
Case 9:18-cv-80176-BB Document 500-10 Entered on FLSD Docket 05/09/2020 Page 22 of
                                       55
                                    Stefan Boedeker
                                    April 22, 2020                          60

         1         O. Let me just. try to make sure f understand.
         2   You got hex, dec, normalized, you got it way back when
         3   right when you started drafting the report; correct
         4   init iaI ly?
         5         A. Yes, before I drafted the report even that's
         6   when I started my analysis. Letrs puL Lhat. sometime in
         7   the middle of March probably.
         o
                   O. Understood. At what point in type do you get
         9   the Shadders List, the DK list and the CW list?
       10          A. As I said earlier to the best of my
       11    recollection that was the week of the due date of my
       I2    report and I got the three lists that you mentioned
       l-3   again three different format and then I got the same
       T4    files that I had received in March already.
       15          O. Okay. Now I think f understand. So for
       1,6   example the Shadders List you got it in t.he hex, you got
       T7    it. in a dec and you got it in normalized; correct?
       1B          A. That's correct. That's what f meant each had
       I9    t.hree f iles.
       20         O. Now I got. it. It was the same three files in
       2I    three dif ferent format.s nine f iles altoget.her?
       ))         A. That's correct.
                  a. Thank you, now T understand.
       24               MR. FREEDMAN: Zalman, Mr. Kass, f apologize
                  but I was meant to send you I think it was

                                  U.S. LEGAL SUPPORT
                                www. uslegalsupport. . com
Case 9:18-cv-80176-BB Document 500-10 Entered on FLSD Docket 05/09/2020 Page 23 of
                                       55
                                          Stefan Boedeker
                                          April 22, 2020                    6I

         1           additional five     I just e-mailed them to you. It
         2           was my mistake. I was meant to send you five other
         3           documents and I just want to make sure you see them
         4           and you may want to t.ake a break and then review
         5           t.hem and we can ta]k about it later.  I want to
         6           make sure you saw them. That was my mistake.
         7   BY MR.      KASS

         B         O. Okay. Well, give me one second. I think
         9   we're going to     give me one second. Give me one
       10    second. We don't need to take a break. I t.hink I can
       11    do this on the fly. I just. shared another document and
       I2    now I'll share the screen. Mr. Boedeker, do you see an
       13    e-mall on this screen?
       I4         A. Yes.
       15          O. Do you see five additional hyperlinks over
       I6    there   ?


       T7         A.        Yes, I see the additional five, that's
       18    correct.
       1,9           O.    Do you know how they ended up     in my inbox?
       20            A.    How    these     this list ended up in your inbox?
       2I            O.    Yes.
                     A.It seems Lo have been sent by Mr. Freedman to
       23    you and that's how it got in your inbox.
       24         O. Do you know how Mr. Freedman got those links?
       25         A. These look like references to some background

                                      U.S. LEGAL SUPPORT
                                    www. uslegalsupport. . com
Case 9:18-cv-80176-BB Document 500-10 Entered on FLSD Docket 05/09/2020 Page 24 of
                                       55
                                          St.efan Boedeker
                                          April 22,    2020                 70


            1        identical Lo the data in the hex file that I had
            z        initially received the analysis of the data would
            3        not have changed. So I did not issue any opinions
            4        about files.
            5   BY MR.    KASS

            6        O.       Now, let me ask you. In your report you state
            7   that you checked the dat.a from the hex to the dec to the
                normaltzed; correct?
            9        A.   That's correcL.
       10            O. Where in your report do you say that you
       11       checked the data from the DEF to the hex?
       I2            A. That was done after the rePort.
       13            O. So in your report you're not offering an
       I4       opinion in yrrur report thaL the data is the same;
       1_5      correct   ?


       I6            A.       The dat.a between DEF and the hex file?
       LI            O.       Correct.
       1B            A.       That. is correcl, y€s.
       I9                            I'm going to do a share screen one
                              MR. KASS:
       20            second and frm going back to your report which I
       2I            believe was marked as Exhibit 2.
       22       BY MR.    KASS

                     O. Now, in paragraph 19 you state that   you

      24        state that. leL me ask you. What do you state in
       )tr.     paragraph     19?


                                       U.S. LEGAL SUPPORT
                                     www. uslegalsupport . com
Case 9:18-cv-80176-BB Document 500-10 Entered on FLSD Docket 05/09/2020 Page 25 of
                                       55
                                       Stefan Boedeker
                                       April 22, 2020                       71


           1        A.    I can read it or paraphrase it but I LesLed
           2   the hypothesis that. t.he SHA-255 hashes are approximat.ely
           3   uniformly distributed      randomly distributed over their
           4   full range and independent.
           5        O. Here is my question. When you say that the
           6   SHA-256 hashes which hashes are you referring t.o?
           7        A. That is t.he SHA-256 hash in general but then
           B   also in particular the data derived t.hat were in the hex
           9   data file.
       10           O. How did you test your hypothesis in general
       11      that they are approximately uniformly randomly
       L2      dist.ributed?
       13           A.    The general statement based on some of the
       I4      background literature    as I say in the next sentence that.
       15      a good or any good cryptograph hash should have t.hese
       I6      properties i .e. , being uniformly distributed. So that's
       L7      coming from the general search that I had done to that.
       1B      point and then r'm now basically looking at a specific
       I9      output which is the 16,404 rows of data in the hex file
       2U      and then ultimately t.ransformed and normalized.
               Technically I looked at the data in the normafized
       )a      format.
       ') ')        O. So my question is though is it fair to say
       24      part of your opinion includes a hypothesis that as a
       25      general rule SHA-255 hashes are approximately and

                                  U.S. LEGAL SUPPORT
                                www. uslegalsupport . com
Case 9:18-cv-80176-BB Document 500-10 Entered on FLSD Docket 05/09/2020 Page 26 of
                                       55
                                        Stefan Boedeker
                                        April 22, 2020                       '72


            1   uniformly rarrdornly disLribuEed over Lheir range    atrd

            2   independent     ?


            3               MR. FREEDMAN: You    cut out.   Can you repeat
            4        the question?
            5               MR. KASS:I just read the first sentence and
            6        asked him did he actually test the hypot.hesis.
            7             THE WITNESS: In the generality for all data
            o        generated from SHA-256 hashes I did not test it but
            9        I used the information that I had found that any
       10            good cryptographic hash shoul-d have these
       11            properties as a postulated distribution for hashes
       T2            t.hat are generat.ed using SHA-256. The ones f used
       13            were the ones where f was given the data.
       I4       BY MR.   KASS

       15             O. Now we're going to go back to Exhibit. B which
       I6       is the dat.a considered. Which of these data, Exhibit B
       L1       to your report which is Exhibit 4 to this deposition
       1B       which can you please show me which one of t.hose
       19       sources showed you that the SHA-256 is uniformly
       20       distributed across the range?
       2I             A. These are the dat.a t.haL Lhey don't make a
       ))       st-atement that a good crypt.ographic hash should follow
       ZJ       those properti-es. That is something that. I got f rom
       24       background information and then I tested if a particular
       ,)r
       ZJ       outcome of a SHA-255 hash would follow that same


                                      U.S. LEGAL SUPPORT
                                    www. uslegalsupport . com
Case 9:18-cv-80176-BB Document 500-10 Entered on FLSD Docket 05/09/2020 Page 27 of
                                       55
                                       Stefan Boedeker
                                       April 22, 2020                       /3


        t_   propert.y.
        )          O. Right. But the actual- underlying assumpt.ion
        3    that. a SHA-255 would be uniformly distributed you never
        4    tested t.hat, you just. read some stuff online after
        5    Googling; correct and that ultimately we find in t.he
        6    this additional list that. I got from Mr. Freedman
        1    yesterday?
        o          A. Yes. Again I mean the         SHA-256 is an
        9    algorithmic way of creating data and thal Google book aL
       10    to Lhe bottom that link actually talks about t.his one
       11    sentence I used in my report of desired properties for
       I2    cryptographic properties specifically mentioned the
       13    SHA-256. That's where I got that from.
       L4               Froni t.hat point I used that as t.he
       15    distribution that I will test the data I received
       I6    against. Basically the question that would answer then
       I7    does that particular data file in its normal-ized format
       1B    does it have uniform distribution.     Thatrs what I tested
       I9    and the uniform dist.ribution which is kind of like the
       20    postulated value in my hypothesis that's what I got.
       2I    from
       ))         O. I understand you're going into your second
       ZS    step of the analysis but. I really, really just. want to
       24    focus on the f irst st.ep of the analysis The first step
       25    of the analysis is we need t.o establish that SHA-256 is

                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport . com
Case 9:18-cv-80176-BB Document 500-10 Entered on FLSD Docket 05/09/2020 Page 28 of
                                       55
                                     Stefan Boedeker
                                     ApriL 22, 2O2O                         74


         t_   uniformly randornly dis[ribut.ed. Do you agree witir me on
         2    that. that's the first step of your analysis?
         3          A. I do not agree because f never analyzed
        4     whet.her SHA-256 as an algorithm, right, is somet.hing
         5    that generaLes randomly uniformly dist.ributed data
         6    points.
        7                  So I took the lit.erature that says that it
        B     does in fact it does generate data that are
        9     distributed uniform. Then I used that. uniform
       10     distribution as a testing point but I never went back
       11     and analyzed the algorithm that underlies SHA-255 to
       I2     identify that t.hat would generate approximately a
       13     uniformly distributed barrier.
       I4          O. Sure. This literature that you looked at is           a

       15     book that you found on Google books document; corr€cL,
       I6     number L2?
       1,1         A.      Yes. That t.alked about that, Y€s   .



       1B          O.      Do you understand how the SHA-255 algorithm
       L9     works?
       20          A. Again I'm not a software engineer or program
       2I     this but I don't know how it works. I just know what
       aa     the output is and how the output was described in
       ZJ     references as approximately uniformly distri-buted but I
       24     don't know the inner workings of the SHA-255.
       25          O. Is it. fair to say you are solely relying on

                                   U.S. LEGAL SUPPORT
                                 www. uslegalsupport . com
Case 9:18-cv-80176-BB Document 500-10 Entered on FLSD Docket 05/09/2020 Page 29 of
                                       55
                                          Stefan Boedeker
                                          April 22, 2020                    75

        1    that Google books docurneriL whj-ch is nurnber 12 irr the
        )    list which is Exhibit 4, ro, Exhiblt 5 t.o t.his
        3    deposit.ion?
        4         A.       ToLally rely on what.?
        5         O.       On Google book that's number L2 on the screen
        6    share right now?
        l         A. That book discusses the properties of SHA-256
        o    and I believe Lhere was one other document that showed
        9    an example of how SHA-256 can be utilized to generate
       10   psuedo- random numbers        .


       11         O.       Now   that document you also found on Google;
       I2    correct   ?


       13         A. f mean it's coming through Google. Probably
       L4   on the second list that Mr. Freedman sent.
       15         O. f don'L know if it's on here. Is it on this
       T6   list?
       T1         A. Let me see. Maybe on the other. It showed an
       1B   example and r have a printout of all of these references
       19   and it showed an example how SHA-255 generates uni-formly
       )n   distribut.ed random numbers        .



       2L         O. Got it. You're accepting as true what is
       22   written in t.he books; is t.hat accurate?
                  A. fn this case I dor !es.
       24         O. Do you know who the author is of those
       25   articles or books are?

                                     U.S. LEGAL SUPPORT
                                   www.uslegalsupport . com
Case 9:18-cv-80176-BB Document 500-10 Entered on FLSD Docket 05/09/2020 Page 30 of
                                       55
                                     Stefan Boedeker
                                     April 22, 2020                             '76


        1             A.   I did noL put that. to   memory so    right. now I
        )    don' t   .


        3             O.   Do you know   if they are a reliable source of
        4    data?
        5              I would have to check. f mean here for
                      A.
        6   example if j-t's on this list it may be from the
        7   University of Berkeley statistics department. That may
        o   have been one where it shows an example and I do noL
        9   recafl the authors of the Google the book I found on
       IU   Google that talks about Bit.coin general information.
       11         O. It's fair to say right. now you cannot talk
       I2   about who the authors were; correct?
       13        A. Of f the top of my head I don't know.
       I4         O. And you don't know if Lhey're respected
       15   auLhors either, right?
       I6        A. At Lhe momenL, I don't.
       L7         O. You don't know if they're experts in their own
       18   field?
       I9        A. I don' t know t.hat at the moment        .


       )o        O. But to the extenL you've looked at anything
       )1   it's going to in one of the three list of document-s that
       ))   you provided today, correcL, that's Exhibit B to your
       23   report, the first e-mail from Mr. Freedman last. night
       2+   and the e-mail t.oday, there's no more other e-mails I'm
       25   going to get., correct?

                                   U.S. LEGAL SUPPORT
                                 www. uslegalsupport . com
Case 9:18-cv-80176-BB Document 500-10 Entered on FLSD Docket 05/09/2020 Page 31 of
                                       55
                                          St.efan Boedeker
                                          April 22,   2020                   77


            t        A.      Of background information?
            )        O.      Correct, yes  .



            3        A.      That. is correct, y€s.
            4        O. Do you know what. SHA-255 means?
            5        A. It's some hash algorithm. I don'L know what.         s

            6   stands for.
            7        a. Do you know what the 256 stands for?
                     A. I don't.
            9        O. Do you know how say SHA-256 differs from
       10       SHA-20?

       11            A.      If there exists        I don't know.
                                               SHA-20
       T2            a.      Do you know how SHA-256 is different thanany
       13       other hashing algorithm?
       L4            A. I dc;rirt-. I have trot dotre any independent
       15       research of hashing algorithms.
       1,6           O. Is it fair to say you have no independent
       L/       knowledge as to whether the SHA-256 in fact. produces an
       1B       independent equally di-stribut.ed random range of numbers
       I9       as output?
       20            A.      Besides the literature that they're referring
       2L       to here f don't because f have not tested it myself. I
       aa       have not talked t.o the f don't know if i-t's sof tware
                engineers or computer scientists who developed this
       24       algorithm about how they can attest to that propert.y.
       25            O. You would agree that reading a book is not

                                      U.S. LEGAL SUPPORT
                                   www. uslegalsupport . com
Case 9:18-cv-80176-BB Document 500-10 Entered on FLSD Docket 05/09/2020 Page 32 of
                                       55
                                           Stefan Boedeker
                                           April 22, 2020                     '74


          1   personal knowledge, right, or an online news article?
          )        A.      f 'm confused by t.he question. Tf I read
         3    something in a book and I know about it then why
         4    wouldn't f call it personal knowledge? I mean I could
         5    read a book about quanLum mechanics, understand it and
         6    then it. becomes my personal knowledge. So it didn't
         7    mean that I have to be the inventor of quantum mechanics
              ro, but. I can still have personal knowledge of quantum
         9    mechanics. Maybe I mi-sunderstood your Lerm.
       10          O.      It. could be semantics but you did raise
       11     anolher point.. So do you understand how SHA-256 works
       1,2    and the mechanics of it?
       t-3          A. I only know that what I just test.ified, what
       1"4    t-he ouLtr;uL o.[ SHA-256 is and again f donrt know what the
       15     j-nner workings as I previously testified.     I want to
       L6     just say I need to refill my waLer here.
       1,"7               MR. KASS: We can take a break if you would
       1B           like.
       I9                 THE WITNESS:    Just a quick break. Thank you
       20                 MR. KASS: Not. a problem.
       2I                  (Thereupon, a brief recess was taken.)
       22                  MR. KASS:       Back on t.he record
       23     BY MR.   KASS

       24          O       Mr. Boedeker, we      previously spoke about the
       25     randomness       of the output of the SHA-256 hash; correct?

                                       U.S. LEGAL SUPPORT
                                    www. uslegalsupport. . com
Case 9:18-cv-80176-BB Document 500-10 Entered on FLSD Docket 05/09/2020 Page 33 of
                                       55
                                        St.efan Boedeker
                                        April 22,   2020                    '79


        1_        A.   That's co-tr'ecL/ yes.
        2         O. Now I'm going t.o be asking a slightly more
        3    nuance question. The list of hash values that you
        4    looked at on     t.hat. started with the hex and ended up
        5    in the normal-tzed I'm just going to say the hex. I know
        6    you did analysis of the laLer one, the closest to pure.
        7              MR. FREEDMAN: Objection. I know Lhere was no
                  quest.ion but you moved on I just wanted to get. an
        9         objection to the words "cfosest to pure."
       10    BY MR.   KASS

       11         O.    Fair enough. That. list   t.he hash values on
       I2    the hex list are reafly transaction IDs for the Bitcoi-n
       13    block chaj-n; correct?
       I4          A. That's my understandingr 1r€s.
       15          O. rs it your analysis essenLially what is the
       I6    statistical probability that transaction IDs on the
       I7    Bitcoin block chain would be uniformly random?
       1B                MR. FREEDMAN: Objection.
       L9                THE WITNESS: Can      you repeat the question? I
       ZU         don't really
       2I    BY MR.   KASS

       22         O.   I'm trying to understand what your opinion is.
      23     So one way to look at your opinion is saying I got a
      24     list of hex values, hexadecimal-s that I'm told is a
      25     SHA-255 hash. My understanding is it should be random


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport . com
Case 9:18-cv-80176-BB Document 500-10 Entered on FLSD Docket 05/09/2020 Page 34 of
                                       55
                                        Stefan Boedeker
                                        April 22, 2020                       BO



         1   because SHA-256 hash. I read that online.          Dat.a   aren't
         2   random, there's a gap; right?
         3         A. That is correct. Except I have to qualify I
         4   didn't just read it somewhere online. I found reputable
         5   sources like the Universit.y of Berkeley and that one
         6   book on Bitcoin such as read online. What the goal of
             the analysis to ask if the output, the hash that. I got
         6   generated by SHA-256 do follow that uniform
         9   dist.ribution, that is correct , Y€s      .



       10          O. What I'm having difficulty is that. the list of
       11    hexadecimal Lransaction IDs on t.he hex file do not.
       I2    purport to be a random list. of hex outputs or do t.hey?
       13          A. What do you mean by a random list of hex
       I4    output   s?

       15          O. WelI, fry question i-s you're Lest.ing the theory
       I6    as to what of whether it. is uniformly distributed;
       I1    right, compared to a random output from a 256 SHA hash;
       18    correct   ?


       L9         A.       Itest.ing if the output in the data I
                               am
       )n    received what we called the hex file earl-ier and
       2I    Lransformed into a normaf tzed file.  The Lransformation
       22    I did not change the distribution. I just. put them into
       )1.   a different format like using a fraction versus a
       24    decimal number. So then I tested if they do follow a
       25    uniform distribution so that was one of the hypothesis I

                                      U.S. LEGAL SUPPORT
                                    www. uslegalsupport . com
Case 9:18-cv-80176-BB Document 500-10 Entered on FLSD Docket 05/09/2020 Page 35 of
                                       55
                                    Stefan Boedeker
                                    April 22, 2020                          9B


            1        MR. FREEDMAN: Objection by the way.
            2        THE WITNESS:   Very important . Statistics       is
            a
            J   very precise.    I did not test an expectation
            4          MR. FREEDMAN: Sorry, I was just trying to get
            5   an object.ion to the 1,500 time t.he same question
            6   that was asked. I think Rick got it. so go ahead.
            7   Reanswer the quest.ion, please.
            B          THE WTTNESS: f have to clarify the question
            9   t.hat Mr. Kass asked because f did not t.est an
       10       expectation. That's probably why the imprecision
       11       of the question makes it. difficuft to answer. What
       I2       I did test is given data do they follow unj-form
       13       distributj-on. For particular thing r probably
       I4       answered about half a dozen times by now also
       15       referring to my report it Lurns out that three dat.a
       I6       clouds within all the data I analyzed following the
       I7       distri-bution the data as a who]e do not folfow a
       1B       uni-form distribution.


       I9              I expressed t.hat as an opinion as a conclusion
       20       that this particufar data set has this property.
       2I       The test. for uniform distribution is      cannot be
       22       rejected for three of the subsets t.hat are very
       z)       large but as a whole the anonymous observations
       24       Iead to rejection of the hypothesis of uniformity.
       25       There is no st.ep zero or step two, three, four but

                                  U.S. LEGAL SUPPORT
                                www. uslegalsupport . com
Case 9:18-cv-80176-BB Document 500-10 Entered on FLSD Docket 05/09/2020 Page 36 of
                                       55
                                            Stefan Boedeker
                                            April 22, 2020                  99


         1         just an example of what is stated in my report.
         2   BY MR.        KASS

         3         O.  Let's try looking at the report. Let's see if
        4    we can use t.he words in your report hopefully that will
         5   solve semantics issues. Do you see paragraph 19 of your
         6   report.   ?


         1         A.         Yes.
        B          O.         You see the first    sentence?
        9          A.         Yes.
       10         O. You see where it says "I test.ed the hypothesis
       11    that that SHA-256 hashes are approximately uniformly
       L2    randomly distributed over their fu1l range and
       13    independent.rr Did you do that?
       1,4         A.         Say it agairi, did I do what?
       15        O. Did you do t.hat? f s what you stated in your
       I6    report is it accurate?
       T1        A. In paragraph 18 it ends
       1B         O. L9.
       19         A. Up the screen. 19 is not ouL of context. So
       ZU    in 18 I'm describing the data, f 'fii referring to L6,404
       2I    transaction IDs . Those are t.he there's a typo in
       22    there that t.he word "thatrr is duplicated. Maybe that
       23    threw you of f . Now t.hat SHA-256 hashes are referrj-ng to
       z+    that 16,404 transactions in 18. Then I'm referring back
       25    Lo the literature saying that. overall you would expect

                                       U.S. LEGAL SUPPORT
                                     www.uslegalsupport . com
Case 9:18-cv-80176-BB Document 500-10 Entered on FLSD Docket 05/09/2020 Page 37 of
                                       55
                                         Stefan Boedeker
                                         April 22, 2O2O                      100

            1    to find that uniform di-stributiorr blteri I'ni going intc.r
            .>
                 the test and the test. basically shows the results that
            3    you have asked me about in the last several minutes and
            4    just paraphrased basically what is in my test         in my
            5    report.
            6         O. Again I'm just looking for an answer. Now I
            7    understand. Again f'm just. asking about that first.
            B    sentence in paragraph 1"9. I am not asking about the
            9    second sentence. So is it fair t.o say that now that
       10        when you say you tested that hypot.hesis you're saying
       11        you test.ed that on t.he   16   ,404?
       L2             A.   Yes, t.hat ' s whaL      ortunately that. typo
                                                         unf
       13        should be that the SHA-256. That. got duplicated.
       t4              O. Now, separaLely did you ever test the
       15        hypothesis t.hat. SHA-256 is ln general not the 16,404 are
       I6        uniformly randomly distribut.ed, noL what. you read in the
       L1        liLerature, did you test it?
       1B              A. I did not test a separate simulation study to
       T9        see if the SHA-256 produces those uniformly dist.ributed
       ) tl      numbers. That's where I re]ied on from the literature.
       2I              O. Now, when you ran that test on the 16,404 is
       )t        it in fact uniformfy randomly distributed over their
       )'7       ful1 range of independent?
       24                  MR. FREEDMAN: Objection.
       )tr,                THE WITNESS: On        this 15,404 transaction as I

                                     U.S. LEGAL SUPPORT
                                  www. uslegalsupport . com
Case 9:18-cv-80176-BB Document 500-10 Entered on FLSD Docket 05/09/2020 Page 38 of
                                       55
                                        St.efan Boedeker
                                        April 22, 2020                     101

          1          explained in paragraph 2o the 16,404 are not
          )          uniformly distributed but the subsets that defined
          3          by t.he gaps they are uniformly distributed.
         4    BY MR.   KASS

          5          O. But my question was I understand you want to
          6   talk about. subsets but my quest.ion is over the full
         '7   randomly dist.ributed over their full range independent.
         B    If I'm saying full range f believe t.hat excludes
         9    subsets; is t.hat accurate?
       10           A. That excludes?
       11           O. Yes, if I say ful1 range I'm not asking about
       I2     subsets, I'ffi asking the full range. Is it uniformly
       13     dist.ributed across the ful-} range SHA-256, just answer
       L4     the   quesLiorr?
       15                  MR. FREEDMAN: Objection.
       I6                  THE WITNESS: SHA-256?
       L7                 MR. KASS: Yes.
       1B                  THE WITNESS: Produces     uni-formly distributed
       L9            numbers. Let me finish. I'm not done. That.
       20            particular data set that I tested does not show
       2L            that uniformly properLy over its entirety.
       ))                  So one conclusion which I didn't draw because
       z-)          I'm noL an expert in hashing functions is that
       24           whatever generated the 16,404 transaction did not
       )tr,         come from a SHA-256 generator.


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport . com
Case 9:18-cv-80176-BB Document 500-10 Entered on FLSD Docket 05/09/2020 Page 39 of
                                       55
                                        Stefan Boedeker
                                        April 22, 2020                       ro2

         1                So t.hat would be orre possible corrcf usiorr f rottt
         )        that because iL's       noL   uniform.
         3   BY MR.    KASS

         4         O. Or that SHA-256 is not uniformly randomly
         5   dist.ributed across t.he entire range, iL just. doesn't
         6   like certain number ranges?
         7                MR. FREEDMAN: Objection.
         B                THE WITNESS:     That would be in contradiction
         9        to the literat.ure that I looked at and so one of
       10         them including I think it was one from UC Berkeley
       11         showing that SHA-255 can be used as pseudorandom
       I2         number generaLor I were did not do any further
       13         research into that because my question was how does
       I4         iL      irr Lhe data that I was asked to analyze
                        lc-rok
       15         over all uniformities rejected but the subsets
       76         they're all uniform.
       I7              So this is ki-nd of like t.he observation I had
       1B         this is a test I did and that's whaL I opined.
       I9    BY MR.    KASS

       20         0. I understand. To be cl-ear I'm not asking
       2I    about l-it.erature now. So from the stat.istical anal-ysis
       ))    that you did you cannot excl-ude the possibility that
       z-)   SHA-256 produces certain less numbers in certain ranges?
       24                MR. FREEDMAN: Obj ect.ion. Obj ection.
       25                THE WITNESS: I did not hear the last part.


                                    U.S. LEGAL SUPPORT
                                 www. uslegalsupport . com
Case 9:18-cv-80176-BB Document 500-10 Entered on FLSD Docket 05/09/2020 Page 40 of
                                       55
                                       Stefan Boedeker
                                       April 22, 2020                      103

         1   BY MR.   KASS

        2         O.     You cannot exc]ude that       ?


        3         A.     Say it. again.
        4                MR. FREEDMAN: Objection.
        5    BY MR.   KASS

        6          O. Let me start again. I'm noL asking about t.he
        7    l-iterature. I'm just asking on the analysis the
        B    statistical analysis that you did. You cannot exclude
        9    the possibility that. SHA-256 doesn't naturally
       IU    SHA-256 is not a uniformly distribut.ion because it may
       11    Ieave certain gaps in certain numbers, it may avoid
       I2    certain numbers, iL may not like three seven, a number
       13    starting with three sevens.
       L4                MR. FREEDMAN: ObjecLiotr.
       15                THE WITNESS:      It does not like?
       I6    BY MR.   KASS

       I'7         O. It doesn't generat.e it.     .



       1B          A. SHA-256 in my understanding is an algorithm
       L9    and algorithms do have     do not have likes or dislikes
       20    in general and so I donrt have an opinion about what
       2L    Lhat question. To me is      the anomaly is in the data
       22    t.hat based on this one data set that I analyzed I
       z5    concluded on my findings or report on my findings but I
       24    did not look at thousands of other SHA-256 hashes t.hat
       25    were generated to see if it always dislikes all those

                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport. . com
Case 9:18-cv-80176-BB Document 500-10 Entered on FLSD Docket 05/09/2020 Page 41 of
                                       55
                                       Stefan Boedeker
                                       April 22, 2020                      L04

         1   particular      numbers
         )                MR.   KASS    CorrecL   . So thank you. I t.hink I
        3         got my answer
        4               MR . FREEDMAN: An hour ago.

        5               MR . KASS: Vel, it Look me an hour to get.

        6         here     rt shou]dn't have does but 1t did.
        7               MR . FREEDMAN: The record wil-1 demonsLrate

        B         that's just totally inaccurate.
        9               MR. KASS: f don't agree. The question is
       10         what it is. Now that. we got that one out of the
       11         way.
       L2    BY MR.   KASS

       13         O.      Do you have any understanding as      to    do you
       I4    have any understanding as t.o whether somcbody who is
       15    mining on the Bitcoin block chain could prefer certain
       I6    transaction IDs?
       r'7        A. I have no opinion about that.
       1B         O. I'm going to ask you a hypothetical. What if
       I9    somebody what if somebody's mining Bitcoin and he
       20    reaIly does not like the number three. Could that.
       21    person mine Bitcoin avoiding transact.ion IDs that start
       ))    with the number three?
                  A. Again I have no opinion about. that.
       24         O. Let's assume that somebody in fact. doesn't
       25    like the number three and he mined Bitcoin not with the

                                    U.S. LEGAL SUPPORT
                                  www. uslegalsupport . com
Case 9:18-cv-80176-BB Document 500-10 Entered on FLSD Docket 05/09/2020 Page 42 of
                                       55
                                        Stefan Boedeker
                                        April 22, 2020                     105

         I   number      three. Provided a list of Bitcoin of L6 ,404
                                           you
         2   Bitcoin addresses and there are no number threes, all
         3   right. Are you able     what can you conclude from that
         4   dat.a   ?


         5        A. First of all, the number three creates an
         6   overly simplified hypothetical. These Bitcoin
         1   transaction IDs are 64 digit hexadecimal numbers so
         o   where is the number three in there, is it the sLarL,
         9   end, I'm just saying. Over simplified hypothetical in
       10    my opinion can lead to confusion.
       11               So simply having a preference now for a 64
       I2    digit number or the start.ing point of one number is
       1-3   easily t.ested but. I have not. done that. I have not seen
       l4    any inforrnaLiorr whaL preferences and thinking what the
       15    64 number, 64 digi-t numbers in hexadecimal format. did
       L6    not st.art at the very left. most digit number t.hree for
       1"1   example or any of the 60 different numbers s1ash symbols
       1B    that can make up a hexadecimal- number.
       19               So I didn't do such a test. Therefore I can
       20    not speculat.e if somebody's preference for certain
       2I    numbers or against certain numbers would have an impact
       ))    on what is being creaLed.
       a1         O. Let me I'll do another screen share. If
       24    you look at your report you have the chart you see right
       25    there that at l-east based on this chart. Lhere are not

                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport . com
Case 9:18-cv-80176-BB Document 500-10 Entered on FLSD Docket 05/09/2020 Page 43 of
                                       55
                                       Stefan Boedeker
                                       April 22, 2020                      105

         1   many numbers t.hat start with the three. I mean I know
         z   it's imprecise the report that's the general idea, not
         3   many numbers?
         4         A. ThaL is actually a misinterpretation of the
         5   chart. The chart shows the length of a gap and it's the
         6   length of a gap of hexadecimal transaction fDs Lhat were
         7   fi-rst transformed to decimal numbers and then
         B   transformed to numbers t.hat are normalized.
         9              The normalization is thaL process that puts
       10    the numbers between zero and one and t.hen T calculate
       11    the gap between subsequent transaction. So here it
       1,2   is    then what ltm looking at is cumulative on the
       13    horizontal- access so f am looking at t.he gaps between
       T4    observaticlrrs -[rorn Lhe very f irst. ol]e t.o t.he very last
       15    one. That's what. f 'm plot.Ling in this chart.
       t6               So this particufar one has nothing to do wilh
       I7    tiking or not liking number three it's just shows that.
       1_B   at some observaLion somewhere at the end of the left
       l-9   cloud where all the gaps up to that. first point are
       )o    very, very close and t.hen there is the next Lransaction
       2L    but that is much further away. What is measured on the
       ))    horizontal axis is actually the sequent.ial numbering of
       23    the gaps of the observaLions and what is measured on
       24    the vertical axis i-s the height. of a gap which has
       1tr   nothing Lo do with the original hexadecimal- starting

                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport . com
Case 9:18-cv-80176-BB Document 500-10 Entered on FLSD Docket 05/09/2020 Page 44 of
                                       55
                                    Stefan Boedeker
                                    April 22, 2020                         LO7


          1   number  or ending number.
          2         O. Let's just see if we can break this down. So
          3   where it. says gap and there's a ball in the air you're
          4   telling me how the gap is from one number to another
          5   number. fs that fair?
          6         A. That. is correct, yes.
          l         O. Now, on the bot.tom where we start. out with
          B   0100 and go t.o 1.00 those are the numbers arranged in
          9   number from smallest to highest?
       10           A. Those are the transaqtion IDs aft.er
       11     normal-ization. So obviously I only show two digits
       I2     here but those are the normalization process creates
       13     numbers that fa]] between zero and one. So now the
       I4     transaction IDs that start at 64 digit hcxadccimal
       15     numbers are now numbers t.hat are between zero and one.
       1,6               That's what kind of been plotted on the
       L7     horizontal axis and then t.he blue bubbles or whaLever
       1-B    you call it right they now show each bubble represents
       I9     one gap between the gaps are always defined as the
       20     difference between Lwo subsequent. data points. So we're
       21"    real-ly going from left to ri-ght in the IDs in normaLized
       22     form and it shows the height of the gap.
       )').         O. Again Mr. Boedeker, I understand you wanL to
       24     talk more but I'm really      I'm just. asking please
       25     respond to my question. I broke this down to two

                                  U.S. LEGAL SUPPORT
                                www . uslegal support . com
Case 9:18-cv-80176-BB Document 500-10 Entered on FLSD Docket 05/09/2020 Page 45 of
                                       55
                                         Stefan Boedeker
                                         April 22, 2O2O                     108

         1    t.hirrgs. I f irst asked about the gap and asked about the
         .)
              height you answered it. Then I asked about the
         3    sequential you went back to talking about. the height.
         4    Again I want you just to respond to my quest.ion.
         5               The numbers that are     that go from the
         6    bott.om to 0, 0.0 to 1.00. Is there any relationship
         1    bet.ween where the numbers fall on that graph and the
         8    starting number of hexadecimal number of the hash
         9    values   ?


       10                                Objection. First of all, to
                              MR. FREEDMAN:
       1l_           the speech. Second of all, again Mr. Boedeker
       I2            answer however you want. Third of all Mr. Kass I
       13            advise maybe you take a second to understand what a
       1,4           normalized number is because you seem to be making
       15            a mistake you're noL understanding.
       76     BY MR.       KASS

       I7          O. Actually VeI I'm pret.ty sure that     we don'L
       1B     have to make comments in this deposition. I understand
       I9     that    Mr. Boedeker, is there a relationship between
       20     the   two?
       2L           A.        There is a relationship between the two t.hat. I
       aa     just explained that on the horizontal- axis all of those
       23     numbers are normalized decimal     there's hexadecimal-.
       24     That's what I'm starting with. I am transforming them
       25     to decimal numbers and t.hen I am normal-rz:-ng them.

                                      U.S. LEGAL SUPPORT
                                    www. uslegalsupport . com
Case 9:18-cv-80176-BB Document 500-10 Entered on FLSD Docket 05/09/2020 Page 46 of
                                       55
                                           Stefan Boedeker
                                           April 22, 2020                       109

         1                   So each nutttber   c-lrr   Lire horizont.al axis
         )   represents one number that st.art.ed as a hexadecimal
         3   number.
        4          O.    Right. So if somebody was avoiding a cerLain
         5   hexadecimal number in its ent.irety whatever number would
         6   you expect there to be a gap once you normaltze it and
         7   sort it. from largest to small and by number I want to be
        B    clear just the first number. If he was avoiding a
        9    hexadecimal he just doesn't like threes so he is
       1-0   avoiding a first number of a hexadecimal when you
       11    normal-ize it and sort it would you expect to see a gap
       1"2   when you have sufficiently large number of Lransactions?
       l_3        A. First of all, I donrt know what you mean by
       I4    avoidirig   .



       t_5        O.                 is mining, right, w€ spoke about
                             When someone

       1,6   hypotheLical someone could mine hypothetically they
       I7    could decide the transaction IDs they do not want them
       1_B   to be a certain number. They do not want them to be
       I9    number t.hree for whatever reason. I'm asking you if
       2U    t.hat person mined L6,444 Bitcoin or blocks, okay, and in
       2I    his hex numbers Lhere are no threes because he doesn't
       ))    Iike three. If you normals-ze the data and put it on the
             scale would you expect to see a gap over there?
       24          A. I mean I have not done that analysis at. all so
       25    f right now I would have to do an analysis to look at.

                                      U.S. LEGAL SUPPORT
                                    www.uslegalsupport . com
Case 9:18-cv-80176-BB Document 500-10 Entered on FLSD Docket 05/09/2020 Page 47 of
                                       55
                                     Stefan Boedeker
                                     April 22, 2020                        110

         1   data to opine on t.hat and f don' t want to speculate on
         )   gaps here.
         3          O. So Lhat's not included in your opinion, you
         4   have   not factored that in?
         5          A. Someone el-se was t.alking, sorry.
         6                MR. FREEDMAN: I was just stating an
         1          objection. AIso Mr. Kass, I need to take a
         8          restroom break so can we please after he answers
         9          this question fel's take five.
       10                 MR. KASS: I think wetre very close to getting
       11           there. I am fine in the next few minutes f want. to
       I2           wrap this up one section up. If you just wait. five
       13           or Len mi-nutes, hopefully wonrt not take long.
       I4                 MR. FREEDMAN: I need a resLroom break. I
       15           can't wait five min minutes.
       I6                 MR. KASS: Get an answer shortly.
       71                 MR. FREEDMAN: We will stop. Answer the
       18           quest.ion.
       I9                 THE WITNESS:   I will answer the question and I
       20           said that I did not take int.o accounL personal
       2L           preference in picking hexadecimal numbers or do any
       a')          close analysis of the impact of personal
       23           preferences on t.he hexadeci-mal numbers after
       24           they're being t.ransformed to normalized numbers and
       25           t.heref ore I don't have an opinion and I f urther


                                   U.S. LEGAL SUPPORT
                                 www. uslegalsupport. . com
Case 9:18-cv-80176-BB Document 500-10 Entered on FLSD Docket 05/09/2020 Page 48 of
                                       55
                                            Stefan Boedeker
                                            April 22, 2020                   111

         1         said t.hat. I don't want to speculate on what such
         a         an analysis I have not. yet conducted.
         3              MR. KASS: Thank you for that answer. VeI,
         4         you can have your bathroom break.
         5                  MR. FREEDMAN: Thank you.
         6                  (Thereupon, a brief recess was Laken.       )


         7    BY MR.    KASS

         tJ        O. Mr. Boedeker, do you remember testifying that
         9    your basis for as far as knowledge as t.o the uniform
       10     random distribution of SHA-256 output you consul-ted a
       t_1    book that you found on Google and some sort of resource
       1a     from Berkeley University; correct?
       13          A. That is correct.
       T4          O. And -[c.rr you iri facL Berkeley UniversiLy you
       15     felt that was a good source and reliable source;
       L6     correcL   ?


       I7          A.       That's correct.
       l-B                  (Defendant's Exhibit. No. 7           was

       I9                   marked for identification.        )


       20     BY MR.    KASS

       a1
                   a.       I      to introduce as I believe we're
                                am goi-ng                                   up

       22     Lo number seven and I act.ually have a PDF but itrs
       z-7    essenLially    let's do it like t.his. Give me one
       24     second.
       25                   Here in the Berkeley link you see it on number

                                       U.S. LEGAL SUPPORT
                                    www. uslegalsupport . com
Case 9:18-cv-80176-BB Document 500-10 Entered on FLSD Docket 05/09/2020 Page 49 of
                                       55
                                        Stefan Boedeker
                                        April 22, 2020                             II2

         1-   three on t.he e-mail I got from Mr. Freedman today and
         )    now f am going to actually show you t.he Web site where
         3    you can see it online and t.he actual document is going
         4    to be Exhibit 7. I will stop share for a second so I
         5    can swap. Mr. Boedeker, do you recognize this lect.ure
         6    22 paper?
         7         A.      That is     I mean .Tohn Canny is the   name   I
         B    remember    lecture 22 t.hat looks familiar.
         9         O.      Do you know who John Canny is?
       10          A.      I suppose he is a professor at Berkeley.
       1l-         O.      Do you know how long he's been teaching at.
       I2     Berkeley?
       13          A.      I do not know that.
       1,4         O.      Do you lcnow if hc is a
                                                 could he be an
       15     adjunct professor?
       L6          A. f have not done any biographical research               on

       1,7    Mr. or Dr. Canny so f don't know.
       1B          O. Do you know f or what class t.his paper was
       I9     presented?
       20          A.      I do not know.    CS   so it may come from the
       2I     computer science department but t.hat would be
       '>a    speculation on my part.
                   O.                          this page where it says
                           Do you see anywhere on
       24     SHA-255 and I'11 actually make it easier for you I | 1I do
       25     a 256 search. Do you see any result.s for 256?

                                     U.S. LEGAL SUPPORT
                                 www.  uslegalsupport . com
Case 9:18-cv-80176-BB Document 500-10 Entered on FLSD Docket 05/09/2020 Page 50 of
                                       55
                                           Stefan Boedeker
                                           April 22, 2020                          113

         1        A.      Right. now nothing popped up so
         2         O. Now, leL's just focus on t.he first page, Lhe
         3   l-ast paragraph. Can you just take a moment to read it
         4   and I'11 ask a question on it?
         5         A. Which paragraph again?
         6         O. The last paragraph on page number one. The
         7   one lm highlighting right now
         8         A. I ask to take the highlighting off it makes it
         9   harder to read. Where do you want me to start?
       1_0              MR. FREEDMAN: Mr. Kass, is t.here any way you
       1t-         can Zoom in a lit.t.le biL, it's hard for me to read.
       L2               MR. KASS: Does that work?
       1_3                MR.   FREEDMAN: Much      bett.er.
       1-4                MR.   IGSS   :   See I rm accommodating.
       15                 THE   WITNESS: Now you're blocking parts of the
       L6         images.       T.he   pictures are bl-ocking some stuf f   .


       I7    BY MR.    KASS

       1B         u.      Better now?
       I9         A.      This is large enough for me to read.
       20         n
                  Y.      f'11 leave it and not. t.ouch it. Are you             done

       2L    reading?
       22         n       Not yet. I had to start over again when you
      23     moved t.he picture over the text. Okay. Done reading.
      24          u.    Is that. fair to say they're saying it makes
      25     sense that it should be randomly distribut.ed and then

                                    U.S. LEGAL SUPPORT
                                  www. uslegalsupport . com
Case 9:18-cv-80176-BB Document 500-10 Entered on FLSD Docket 05/09/2020 Page 51 of
                                       55
                                    Stefan Boedeker
                                    April 22, 2020                         Ia4

         1   they conclude we're going t.o assume that to be Lrue?
         )        A. The overall what I take from this particul-ar
         3   paragraph is t.hat they should be and they should not.
         4    just be when he says I'm asking for more, hoping for
         5   more. Even if the input is noL uniform the output
         6    shoul-d be uniform. Then he says that henceforth I
         7   assume this is true.
         B          O. But he doesnrt actually state as a fact that
         9   it is t.rue?
       10          A. IL's basically he t.alks about the property
       11    that it should have and then he assumes it's true. He
       t2    neither proves it is true nor does he prove that it is
       1-3   not true.
       I4          O. IL's an assumption?
       1_5         A. That is correcL. That's whal he states at the
       1,6   very end.
       I7          O. Okay, thank you. In your report I am going to
       1_B   use t.he terminol-ogy we used before. If you want to use
       I9    some other t.erminology l-et me know. It works for me.
       20    We have the clouds we have the gap cloud gap t.hat's kind

       2L    of what we've been using language. Do you know you
       22    also kind of at some point numbered the different.
             transaction IDs; correct?
      24           A. Yes. Sequential number that goes from one
      25     which really has no other meaning t.hat being sequential.

                                 U.S. LEGAL SUPPORT
                               www. uslegalsupport . com
Case 9:18-cv-80176-BB Document 500-10 Entered on FLSD Docket 05/09/2020 Page 52 of
                                       55
                                      Stefan Boedeker
                                      April 22, 2O2O                       115

            1-        O. Do yc.ru know if t.]re transaction IDs rigirt.
            2    before the gap starts and afLer you have t.hree litt.le
            3    bubbles and do you know what Lhe bookmarks are, the
            4    transact.ion ID bookmarks?
            5         A.   The transactional- IDs?
            5         O. Your number, TD, my mistake.
            7         A. I have to refer to my report and actually I
            B    have a hard copy and I can tell you the page itrs on so
            9    we can all- see it.  Actually paragraph 17 on page five
       1-0       in the footnote I'm explaining it in page 1,7 on page
       11        if you want to pull it up.
       L2             O. f can do that.
       1-3            A. I have a printout.
       L4             O. I also do. So over t.here it appears t.hat
       l-5       you're explaining how you reach you're explaining
       L6        your numbering system,' correct, in foot.note number two?
       I7             A. Yes.
       1-B            O. But. you don't actually state there which are
       I9        the Lransactions right before Lhe bubble, right. before
       20        the gap or right after the gap?
       2I             A. No, I basicalfy just mention the numbers rn my
       2Z        numbering scheme which is just purely sequential. Ido
                 not referring t.o the actual transaction ID eit.her
       .A        normafized nor the decimal or hexadecimal.
       25             O. Again I just want to I think may be a

                                    U.S. LEGAL SUPPORT
                                  www. uslegalsupport. . com
Case 9:18-cv-80176-BB Document 500-10 Entered on FLSD Docket 05/09/2020 Page 53 of
                                       55
                                      Stefan Boedeker
                                      April 22, 2020                       183

        1    and t.hose are just data points.       Through analysis of Lhe
        2    daLa I gain an understanding of the data. Combine that.
        3   with the knowledge of what comes out of SHA-256
        4   algorithm led to my analysis. fn order to understand
        5   expect.ed statistical propert.ies of a hashing function
        6   like SHA-256 all that's needed is statistical expertise
        7   but not hashing function expertise.
        B         O. But you need statistical expertise of what you
        9   woul-d expect to come out of 256 hashing algorithm?
       10         A. St.atistical expertise Lo understand what it
       11   means that an algorithm generaLes uniformly distributed
       I2   data points. It might sound trivial but. it's in fact
       13   not. If I don't have the specific expertise what. it
       I4   means t.hen data followed certain distribution f cou]dn't.
       15   have done my analysis.
       I6         O.        Like-wise if you didn't know t.he data   was

       I1   uniforml-y distributed you also couldn't have done your
       1B   analys i   s?

       I9         A. I could have done my analysis because f can
      20    test or run stat.istical- tests for any kind of
      2I    dj-stribution. Just based on additional knowledge about
      22    SHA-255 I tested against the uniform dist.ribution.
      23          O. If you didn't know that t.he SHA-255 was
      24    supposed to do uniform even dist.ribution you wouldn't
      25    have been able to reach your concl-usion that data was

                                    U.S. LEGAL SUPPORT
                                  www. uslegalsupport . com
Case 9:18-cv-80176-BB Document 500-10 Entered on FLSD Docket 05/09/2020 Page 54 of
                                       55
                                         Stefan Boedeker
                                         April 22, 2020                     IB4

            1   uni f orni?
            2          A.   If the distribution of the output of t.he
            3   SHA-255 could be anything, dry disLribution, dfly random
            4   dist.ribut.ion then y€s, my distributions might. have been
            5   different. I still could have concluded that it. doesn't
            6   follow uniform distribution. That fact remains
            7   regardless of what the expected output is.
            B         O. Fair enough. One last line of questions.
            9   Have you ever heard of somebody called .Timmy Song?
       10             A. Can you spell the l-ast name?
       11             o.      s-o-N-G.
       I2             A.      That doesn't ring a bell.
       13             O.      Do you have any idea who he is?
       I4             A.      No.

       15             O.      Do you know what. he does   for a living?
       L6             A.      Do I know what?
       L7             O. What he does for a living?
       18             A. f don't know .Timmy Song. For one that i-s not
       19       a very unique name. Rlght now I do not. know anyone with
       20       the name.Timmy Song to the best of my recollect.ion so
       )1       therefore I don't know what that particular Jimmy Song
       22       t.hat you refer to does for a living.
      ZJ                   MR. KASS: Okay. I am done, Vel, unless you
      24              have anything?
      )q                      MR. FREEDMAN:     I don't think so. We're going

                                      U.S. LEGAL SUPPORT
                                    www. uslegalsupport . com
Case 9:18-cv-80176-BB Document 500-10 Entered on FLSD Docket 05/09/2020 Page 55 of
                                       55
                                       Stefan Boedeker
                                       April 22, 2020                      185

           1   to read.
           z        MR. KASS: Could you get me as fast as
        3      possible the transcript.?
        4           COURT REPORTER: Vel-, do you wanL a copy?

        5           MR. FREEDMAN: Sure. Not sure I need it as
        6      fast as possible.
        '7                     (Witness excused   )

        H                 (Depositi-on was concluded.    )


        9

       10

       11

       L2

       13

       I4
       15

       I6
       77

       1B

       L9

       20

       2I
      aa
      zz

      23

      24

      25


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport . com
